El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
El demandado, apelante ahora, no compareció al juicio en la corte inferior y el único motivo que alega contra la sentencia que lo condenó a pagar al apelado determinada cantidad de dinero como indemnización por daños y perjui-cios es que la corte cometió error al dictar la sentencia ape-lada; alegación que es tan general que no permite conocer por esa especificación por qué la sentencia es errónea, aun-que después el apelante en diversos apartados de su argu-mentación concreta cuáles son los errores que atribuye a la corte sentenciadora.
Los hechos ocurridos, según aparecen de la transcrip-ción de la evidencia, son que denunciado el apelante por un inspector de Sanidad, que no es el apelado, y ordenado por una corte municipal que el inspector de Sanidad Jesús Ma-ría Santiago hiciera una inspección ocular en una casa del apelante, éste llevó en su automóvil al mediodía al apelado y a otras personas y entrando en la calle de Loíza en San-turce continuó por ella hasta que al llegar a la intersección de esa calle con la de la terraza del Parque, en el sitio en que ésta es continuada por la Avenida de Diego, ocurrió un choque entre el automóvil del apelante Saúl, que él guiaba, y otro automóvil, como' consecuencia del cual el ape-lado fue lanzado fuera del vehículo que lo conducía y reci-bió algunos golpes de consideración.
Declarando Jesús Santiago en el juicio dijo que Saúl llevaba su automóvil a una velocidad bastante grande: que oyó un klaxon y gritó a Saúl para que aguantara el automóvil, pero que como iba a velocidad bastante grande metió los frenos en medio de la carretera, se ofuscó y llegó el otro auto y lo cogió por detrás. David Barclay iba delante con Saúl en el automóvil de éste: dijo que el auto de Saúl iba a una velocidad bastante regular y que cuando salió de la calle de Loíza para coger la Avenida de Diego y *583del Parque venía otro automóvil y oyó’ que uno de los que iban en la parte de atrás decía “Saúl, que nos mata ese ca-rro,” y en eso tropezaron los automóviles: que el de Saúl iba por el centro de la cade y que al llegar a ese cruce no tocó klaxon ni redujo la velocidad. Martín Rubio vió el automóvil de Saúl ya cerca do la bocacalle a bastante velo-cidad, caminando por el medio de ella y no oyó que tocara bocina, aunque sí oyó la de otro automóvil que iba detrás de él, al que dejó paso. Gualberto Román iba a pie por la calle de Loíza desde la parada 44 basta la terraza del Par-que, en dirección contraria a la que llevaba el automóvil de Saúl, que según él caminaba a gran velocidad, y que llegó otro automóvil a menor velocidad y lo enganchó por detrás. Matilde Grajales, el inspector de Sanidad que pre-sentó la denuncia contra Saúl, iba en el automóvil y cuando caminaban por la calle de Loíza a velocidad un poco ligera dijo a Saúl “Allá viene un carro, acorta la velocidad,” pero él no hizo caso y ocurrió el choque; que Saúl iba por el medio y no tocó 1claxon ni bocina. Arturo Santiago era el chauffeur del otro automóvil y dijo que al salir a la boca-calle vió un automóvil que iba y para defenderse de él des-vió el suyo hacia la calle del Parque, pero chocaron, y que el otro automóvil iba a mucha velocidad.
Dice la Ley No. 75 de 1916, reglamentando el uso de vehículos de motor en esta isla, en su artículo 12, que las personas que manejen vehículos de esa clase en los caminos públicos, deberán, en todo tiempo, ejercer el debido cuidado y tomar precauciones razonables para garantizar la segu-ridad de vidas y propiedades; disponiendo en. su apartado “g” que al acercarse al cruce o unión de calles o caminos, o a una escuela, durante horas en que sea probable la en-trada y salida de estudiantes, la velocidad deberá ser redu-cida, dando aviso con el aparato correspondiente.
Basta recordar los hechos que aparecen de las. pruebas en este caso para llegar a la conclusión de que el apelante *584no cumplió con la ley citada, pues al llegar al cruce de la calle de Loíza con la terraza del Parque y Avenida de Diego no redujo la velocidad que llevaba, no obstante las adver-tencias que le hicieron las personas que había en el automóvil ni di ó aviso con el klaxon o la bocina de su aproximación a dicho sitio, a pesar de que el automóvil con que chocó díó dicho aviso, por lo que tenemos que llegar a la conclusión de que el accidente que produjo las lesiones por las cuales reclama el apelado fue debido únicamente a la falta de cumplimiento por el apelante de ese deber impuéstole por la ley para el cuidado razonable de las personas que viaja-ban en su automóvil y de las otras personas que se aproxi-maran a dicho sitio, y por lo tanto, no podemos declarar que la prueba no sostenga la sentencia condenatoria apelada.
En vista de la anterior conclusión, huelga considerar si se probó o no que el automóvil caminase a una velocidad no permitida por la ley, ni. si el apelante entró en el cruce antes que el otro automóvil y que por esto debía confiar en que el otro detuviese su marcha.

La sentencia apelada debe ser confirmada.